Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a method comprising “a user interface subsystem to receive a plurality of user-provided parameters associated with a plurality of performance requirements of the SDN; a library comprising: a plurality of performance metrics associated with a plurality of devices in the SDN; a plurality of profiles associated with a plurality of applications expected to operate in the SDN; and a plurality of expected traffic patterns associated with the plurality of applications; an SDN design subsystem to generate the physical design and the logical design of the SDN based on the user-provided parameters and the performance metrics of the plurality of devices in the library; a traffic routing subsystem to generate a plurality of communication flows based on the physical design and the logical design and to be implemented by the SDN; and an SDN simulation subsystem to generate an assessment of the physical design and the logical design of the SDN and the plurality of communication flows in comparison to the user-provided parameters and prior to implementation of the SDN using the plurality of performance metrics associated with the plurality of devices in the SDN, the plurality of profiles associated with a plurality of applications expected to operate in the SDN, and the plurality of expected traffic patterns associated with the plurality of applications.”  Independent claims 11 and 20 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Hwang et al. (US 2016/0381124) discloses a design tool for optimizing a software defined network (SDN) design (See [0035]).  Hwang teaches receiving user-provided performance requirement parameters (See [0037]).  Hwang teaches that the network has physical and logical/virtual resources (See [0021]).  Hwang teaches a library that includes traffic information (See [0037]).  Hwang teaches a plurality of performance metrics associated with devices in the SDN (See [0043]).  Hwang does not teach “a library comprising: a plurality of performance metrics associated with a plurality of devices in the 
Griffin et al. (US 2020/0119987) and Wohlert et al. (US 2017/0195171) recite similar SDN design/optimization systems.  However, Griffin and Wohlert do not teach “a user interface subsystem to receive a plurality of user-provided parameters associated with a plurality of performance requirements of the SDN; a library comprising: a plurality of performance metrics associated with a plurality of devices in the SDN; a plurality of profiles associated with a plurality of applications expected to operate in the SDN; and a plurality of expected traffic patterns associated with the plurality of applications; an SDN design subsystem to generate the physical design and the logical design of the SDN based on the user-provided parameters and the performance metrics of the plurality of devices in the library; a traffic routing subsystem to generate a plurality of communication flows based on the physical design and the logical design and to be implemented by the SDN; and an SDN simulation subsystem to generate an assessment of the physical design and the logical design of the SDN and the plurality of communication flows in comparison to the user-provided parameters and prior to implementation of the SDN using the plurality of performance metrics associated with the plurality of devices in the SDN, the plurality of 
Dearien et al. (US 2017/0026276) teaches a system for simulating traffic in a SDN (See Abstract).  However, Dearien does not teach “an SDN simulation subsystem to generate an assessment of the physical design and the logical design of the SDN and the plurality of communication flows in comparison to the user-provided parameters and prior to implementation of the SDN using the plurality of performance metrics associated with the plurality of devices in the SDN, the plurality of profiles associated with a plurality of applications expected to operate in the SDN, and the plurality of expected traffic patterns associated with the plurality of applications”
Accordingly, Claims 1-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478